Citation Nr: 0504440	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel






INTRODUCTION

The veteran had recognized service in February 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted service connection for DDD and DJD of the lumbosacral 
spine and assigned an initial 10 percent disability rating 
retroactively effective from October 25, 1999.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran previously had perfected an appeal to the Board 
from a January 2000 RO rating decision that denied service 
connection for a low back disorder.  And in his substantive 
appeal (VA Form 9), he had requested a hearing at the RO 
before a Member of the Board (Veterans Law Judge (VLJ)).  
This type of hearing is often called a travel Board hearing.  
But the more recent March 2002 rating decision at issue, 
granting service connection for a low back disorder was a 
complete grant of the benefit sought on appeal.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased rating 
issues are separate from service connection issues).

The veteran has not requested any type of hearing 
specifically concerning his current claim at issue - for a 
higher initial rating for his now service-connected low back 
disability.  And, in a November 2002 letter, the RO informed 
him that he was no longer to be scheduled for a Travel Board 
hearing since his claim for service connection has been 
granted, and therefore to disregard the RO's prior August 
2002 letter (stating that he would be scheduled for this type 
of hearing).

Unfortunately, further procedural and evidentiary development 
is needed before the Board can decide this appeal.  So the 
claim for a higher initial rating is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.  




REMAND

The March 2002 rating decision being appealed partly assigned 
an initial 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, for the evaluation of 
intervertebral disc syndrome (IVDS).  

The criteria for rating IVDS were amended on September 23, 
2002, however.  So as of September 23, 2002, both the RO and 
the Board must consider the revised criteria of DC 5293.  And 
instead of characterizing the IVDS as, say, severe or 
pronounced (like the former DC 5293), the new pertinent 
considerations - either preoperatively or postoperatively, 
are whether the veteran has had incapacitating episodes 
during the immediately preceding 12 months and, if so, the 
total duration of them, and whether he should receive a 
higher rating based on combination, under 38 C.F.R. § 4.25, 
of the neurologic and orthopedic manifestations of his 
disability.  Whichever method results in the higher 
evaluation is the one that must be used.  

The RO considered the revised IVDS rating criteria in the 
November 2002 statement of the case (SOC).  And records show 
the veteran was afforded VA orthopedic examinations prior to 
that, in February and October 2002.  Nevertheless, since the 
revised criteria provide for possible evaluation on the basis 
of combining separate ratings for orthopedic and neurological 
manifestations, the veteran should be given both VA 
orthopedic and neurological examinations for rating purposes.  
38 U.S.C.A. § 5103A(d) (West 2002).  

To complicate matters even further, the rating criteria for 
evaluating 
service-connected spinal disabilities, other than IVDS, were 
amended effective September 26, 2003, and the DCs were 
renumbered (the old DC 5293 is now DC 5243 and the old DC 
5295 is now DC 5237).  

The old criteria focused on subjective classifications, e.g., 
whether the degree of limitation of motion was mild, moderate 
or severe.  Whereas the new criteria, those effective 
September 26, 2003, use more objective criteria and provide 
for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompass 
and take into account these symptoms and remove any 
requirement that there be any of these symptoms to assign any 
evaluation.  The revised criteria also provide for ratings 
based on, in pertinent part, limitation of motion of a 
particular spinal segment in either forward flexion or the 
limitation of the combined range of motion of that spinal 
segment, either favorable or unfavorable ankylosis.  

For the period prior to September 23, 2002, only the old 
spinal rating criteria, including the old version of the 
criteria for rating IVDS (old DC 5293) may be applied.  But 
for the period beginning September 23, 2002, either those old 
rating criteria or the revised criteria for rating IVDS (new 
DC 5293) may be applied.  The newly revised spinal rating 
criteria (newly created DCs 5237 and 5243) may be applied 
only as of and following the September 26, 2003, effective 
date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  

Because of the change in the law brought about by the 
revisions in the schedular rating criteria, a remand in this 
case is required for initial RO consideration of these new 
provisions.  It would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See VAOGCPREC 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).

Lastly, there are indications the veteran has received 
private treatment, aside from his VA treatment.  So to ensure 
completeness of the record on appeal, there must be 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and implementing regulations 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for his low back disorder.  Ask him 
to complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider since military service that 
are not already on file.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

2.  Obtain all VAOPT records concerning the 
veteran since May 2002, which are not already on 
file.  

3.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done, to include specifically range of 
motion studies, with motion measured to the 
nearest five degrees in all ranges of motion.  The 
examiner should also comment on whether the 
veteran has ankylosis, favorable or unfavorable, 
of any segment of the spine or the entire spine.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over a period 
of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether (under the 
criteria as revised effective September 26, 2003) 
there is muscle spasm, guarding, or localized 
tenderness that does or does not result in an 
abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal 
kyphosis; or whether there are residuals of a 
vertebral fracture with loss of 50 percent or more 
of vertebral body height.

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  As well, schedule the veteran for a VA 
neurology examination to assess the severity of 
his service-connected low back disorder.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the 
examiner is asked to indicate that he or she has 
reviewed the claims folder.  All necessary testing 
should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities other 
than the sciatic nerve, should be recorded, to 
include recording the impact upon function and the 
degree of severity of such neurological 
impairment, if any.  

5.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination reports do not contain sufficient 
information to respond to the questions posed to 
properly rate the low back disability at issue, 
take corrective action.  38 C.F.R. § 4.2 (2004).  
See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claim for a higher 
initial rating based on the additional evidence 
obtained.  In particular, the RO should cite and 
address both the former and revised IVDS and 
spinal rating criteria.  The RO also must decide 
whether the rating for the low back disorder 
should be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If the benefit 
sought on appeal is not granted to the veteran's 
satisfaction, prepare a supplemental SOC (SSOC) 
and send it to him and his representative.  Give 
them time to respond to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


